Fourth Court of Appeals
                                San Antonio, Texas
                                      January 29, 2019

                                    No. 04-18-00871-CV

                     IN THE INTEREST OF C.M., M.M., AND V.M.,

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA01429
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to February 7, 2019.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court